Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  January 07, 2019

The Court of Appeals hereby passes the following order:

A19D0236. TERESA LYNN SMITH v. THE STATE.
A19D0237. TERESA LYNN SMITH v. THE STATE.

      On November 7, 2018, the trial court entered two separate orders revoking
Teresa Lynn Smith’s probation in two Troup County Superior Court cases, Case Nos.
13-R-0502 and 16-R-0711.         Thereafter, on December 13, 2018, Smith filed
applications seeking discretionary appeal of those orders. We, however, lack
jurisdiction.
      To be timely, an application for discretionary appeal must be filed within 30
days of the entry of the order or judgment to be appealed. See OCGA § 5-6-35 (d).
The requirements of OCGA § 5-6-35 are jurisdictional, and this Court cannot accept
an application for appeal not made in compliance therewith. See Boyle v. State, 190
Ga. App. 734, 734 (380 SE2d 57) (1989). Because Smith did not file her applications
for discretionary appeal until 36 days after the entry of the orders she seeks to appeal,
her application is untimely. Accordingly, these applications are hereby DISMISSED
for lack of jurisdiction.

                                         Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          01/07/2019
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.